Citation Nr: 1706614	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability rating by reason of individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1963 to August 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a June 2013 rating decision, the RO awarded service connection for PTSD and assigned an initial disability rating of 50 percent, effective July 27, 2009.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded the claim in January 2014, November 2014, and again in August 2016 for additional development.  The matter has been returned to the Board for appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entirety of the appeal, the Veteran's PTSD has been manifested by flattened affect, disturbances of motivation and mood, nightmares, irritability, isolation, and difficulty in establishing and maintaining effective relationships, resulting in occupational and social impairment with reduced reliability and productivity, based on symptoms akin to the level of severity being shown. 





CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for the Veteran's service-connected PSTD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in August 2009 and October 2009.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records, and statements from the Veteran and his representative.  In a letter dated November 2014, the Social Security Administration (SSA) National Records Center (NRC) indicated that the requested medical records could not be sent because they have been destroyed; further efforts to obtain them would be futile.  

VA has provided examinations for the Veteran's claims.  The May 2013 and November 2014 VA examinations reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Most recently, in an August 2016 decision, the Board remanded the claims to ensure substantial compliance with the Board's November 2014 remand directives.  Pursuant to the Board's August 2016 remand, the agency of original jurisdiction (AOJ) obtained the Veteran's ongoing VA treatment records and issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision. There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met. See 38 C.F.R. § 3.103.

The Board lastly notes that although the Board is remanding the TDIU claim, the Board may address the extraschedular portion of the PTSD claim.  In remanding the issue of TDIU, the Board has considered the Court's findings in Brambley v. Principi, 17 Vet. App. 20, 24 (2003), and whether that case has an impact on the Board's adjudication of the increased rating claim for PTSD in this case.  In Brambley, the Court held that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability."  However, the instant matter is distinct from Brambley because no further development in an area probative of the issue of employability is being conducted on remand.  Here, the Board is referring the matter, fully developed, to the Director of Compensation Services for extraschedular TDIU consideration.  Thus, the adjudication of the increased rating claim for PTSD, to include the determination that an extraschedular rating is not warranted, is not affected by the Court's holding in Brambley.  






II. Increased Rating

	Factual Background

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

The relevant medical evidence of record consists of the Veteran's ongoing treatment with VA treatment providers, as well as reports of VA psychological examinations conducted in May 2013 and November 2014.  

Report of the May 2013 VA examination reflects that the Veteran reported having been married for 30 years, but is now divorced.  He stated that the marriage began to "fall apart" after the death of their five year-old son.  Further, he stated that his own emotional restrictedness "due to fears of being branded crazy" contributed significantly to the ultimate demise of the marriage.  He reported good relationships with his former spouse and two surviving children at present.  He also reported close relationships with the veterans from his group sessions at the Vet Center and the group with which he motorcycles.  At home, he engaged in projects such as building shelf units, watching television, and light reading.  At that time, the Veteran reported that he continued to experience nightmares of his time in Vietnam.  Specifically, he noted nightmares regarding an incident where another sailor was burned alive from the back-blast of a jet engine getting ready to catapult.  He indicated that he has this nightmare two or three times a week, and would awaken in a state of fear, sweating profusely and shaking all over.  He also reported frequent intrusive memories and flashbacks, and stated that he avoids news of the war (i.e., Afghanistan) to avoid triggering such flashbacks.  The Veteran denied any suicidal or homicidal ideations.  

On examination, the examiner noted persistent symptoms of hypervigilance, exaggerated startle response, and difficulty sleeping.  The examiner also noted that the Veteran's reported concerns about memory loss were "not outside what would be expected in age related changes in short-term memory."  He noted that the Veteran's affect was constricted and anxious during examination.  He noted that the Veteran's appearance indicated good attention to personal hygiene.  The Veteran presented with average alertness and level of consciousness throughout the interview, and was oriented to person, place, and time.  Thought process was linear, speech was normal and judgment grossly intact.  

The examiner also reported that lay statements in support of Veteran's claim include those from his former spouse and a friend.  The examiner noted that the former spouse reported that it took the Veteran many years before he would "open up" about his experiences in combat, and that he became increasingly emotionally detached, depressed, and anxious; occasionally waking in tears from his nightmares.  The Veteran's friend reported that he encouraged the Veteran to come to the Vet Center to talk about his military experiences with other Veterans.  

Ultimately, the examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 65.  The examiner found that the Veteran's mental disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

At the November 2014 VA examination, the Veteran reported living in the same house with his son, where he would complete most of the household work, including "laundry, cooking, cleaning, and mowing the yard."  The Veteran stated that his son lived with him to take care of him because "he cares for me."  The Veteran indicated he personally managed his own finances.  He indicated that he had two good friends who are also veterans.  The Veteran denied any difficulty with establishing or maintaining relationships with his family or friends.  However, he reported that he continued to experience nightmares of his time in Vietnam, at least two times per week.  He also reported continued symptoms of hypervigilance, exaggerated startle response, crowd aversion, and difficulty sleeping.  He denied feeling irritable or having suicidal and/or homicidal ideations.  However, he reported that he had a gun in his hand two months prior and was thinking about hurting himself, but decided to go to the Vet Center instead the next day.  Speaking with the group made him feel better.  Following the group session, he removed all firearms from the house.  He identified his family as a strong protective factor which prevents him from thinking about suicide.  The Veteran reported going to the Vet Center weekly since 2011, stating it helps him a lot and "calms [his] nerves down."  

On examination, the Veteran denied any suicidal or homicidal ideations.  His affect was euthymic, and his appearance indicated good attention to personal hygiene, noted the examiner.  Thought process was logical and goal oriented, speech was normal and judgment was grossly intact.  The examiner also noted that the Veteran was alert and oriented, and his memory was normal on testing.  The examiner diagnosed the Veteran with PTSD and an unspecified depressive disorder that is "as likely as not . . . due to the Veteran's service connected PTSD."  

Based on the Veteran's reports and the contemporaneous examination, the examiner found that the Veteran's mental disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner also found that the Veteran's PTSD, alone, did not impair his ability to engage in substantially gainful employment.  However, he recommended that the Veteran not work in an environment with loud noises or where there are too many people.  As rationale, the examiner noted that the Veteran took voluntary retirement from his last job in 2007, and that he denied ever missing work due to his PTSD.  The Veteran maintained good relationships with his supervisor and co-workers.  The examiner concluded that the Veteran is functioning very well in day-to-day life.  

Reports of Veteran's ongoing treatment with VA providers show that he has been seen by a mental health treatment provider on a regular basis since at least 2011.  On the intake assessment, the Veteran indicated suicidal ideations, without a plan or behavior.  He reported that his father had committed suicide when he was a teenager.  The examiner noted that the Veteran received services from VAMC PTSP in 2009 and 2010, and that he was diagnosed with PTSD on intake in December 2009.  Records of the Veteran's treatment in 2011 reflect his complaints of poor sleep, nightmares, hypervigilance, and flashbacks, as well as crowd aversion.  He stated that over the course of three to four months he has "not been doing well" due to "persistent anxiety and depression symptoms."  He stated he has recurrent nightmares of his time in Vietnam.  As a result, his sleep is interrupted as he wakes up in fear, sweating and shaking.  The Veteran was assessed as a low suicide risk in that he presents modifiable risk factors, strong protective factors, thoughts of death without plan or behavior.  At that time, his GAF score was 48.  Records from his ongoing treatment in 2012 through 2013 reflect similar findings; consistently denying suicidal ideations.  In May 2013, his GAF score was 65.  In November 2014, the Veteran continued to complain of nightmares, flashbacks, avoidance, hypervigilance, and hyperstartle. 

Treatment records from 2015 document that between December 2014 and January 2015, the Veteran noticed a significant decline in mood, which the Veteran characterized as due to a "hard time of the year for him."  He stated that he experienced continued sleep disturbance, low appetite, tearfulness, a sense of hopelessness, guilt, and suicidal ideations.  In mid-January 2015, the Veteran was hospitalized for three days after driving with an elevated blood alcohol level.  At that time, the Veteran indicated that he had intermittent suicidal ideations to the degree that he was encouraged by the other veterans in his group sessions to get rid of his handgun "to remove the temptation."  However, he was subsequently discharged in stable condition without continued suicidal or homicidal ideations.  VA psychiatry follow-up notes indicate the Veteran was alert and oriented to person, place, time, and situation.  Speech was normal and thoughts were logical and goal oriented.  Mood was slightly dysphoric; affect was noted to be blunted.  In February 2015, the Veteran stated that at the time he had been suicidal, but that those feelings are no longer present.  He commented that he was bored more than depressed, especially since he retired in 2007.  

Records from his ongoing treatment in 2016 reflect continued complaints of mood management (e.g., anger, anxiety, depression) poor sleep, nightmares, hypervigilance, and flashbacks, as well as avoidance of stressors.  The Veteran consistently denied suicidal or homicidal ideations.  In a letter dated March 2016, the Veteran requested a 70 percent disability rating for his service-connected PTSD.  He indicated that his PTSD is productive of suicidal ideations, near-continuous panic, depression, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  He further stated that he has previously been admitted to mental health on three occasions for help with suicidal ideations, which clearly shows his PTSD has worsened.  A subsequent VA treatment record dated June 2016 shows the Veteran denying worsening depression.  Indeed, VA psychiatric progress notes from March 2016 to August 2016 document the absence of suicidal or homicidal ideations.  The records do not indicate complaints or symptoms of impaired impulse control, near-continuous panic, difficulty adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In a June 2013 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Under the General Rating Formula for Mental Disorders, to include PTSD, a 50 percent rating is warranted when a mental disability results in:

[o]ccupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted where there is:

[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Id.  

A 100 percent rating is warranted where there is:  

[t]otal occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform daily activities of daily living (including maintenance of minimal personal hygiene); and disorientation of time or place; memory loss for names of close relatives, own occupation, or own name.  

Id.  

The symptoms listed in the rating formula are examples, not an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  "The regulation's plain language highlights its symptom-driven nature" and "symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).  

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

	Analysis

Upon review of the evidence of record, the Board finds that an initial rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted.  The evidence from the VA examinations and the Veteran's treatment records reflect that his mental disability more nearly approximates a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to flattened affect, disturbances of motivation and mood, nightmares, irritability, isolation, and difficulty in establishing and maintaining effective relationships.  See Mauerhan, 16 Vet. App. at 442.  In so concluding, the Board finds particularly persuasive the records of the Veteran's ongoing VA psychiatric treatment, which reflect that the Veteran experiences symptoms of decreased motivation and mood, hypervigilance, anxiety, and depression, as well as nightmares, sleep impairment, flattened affect, and problems with mood management.  These findings have been echoed by the Veteran's VA examiners, who noted in May 2013 and November 2014 examinations that the Veteran experienced intractable nightmares two or three times a week, hypervigilance, sleep impairment, as well as constricted affect and depressed mood.  The Veteran has established and maintained close friendships and good relationships with his family; although at times he indicated his family has "drifted."

The Board notes that one of the symptoms listed for a 50 percent rating is "difficulty in establishing and maintaining effective [] relationships," and that the corresponding symptom for a 70 percent rating is "inability to establish and maintain effective relationships."  The record demonstrates that the Veteran maintains relationships with his family and friends.  The Veteran has reported close relationships with the other veterans in his group sessions, as well as the people he motorcycles with.  He stated that his family "cares for [him]" and will support him in "anything [he] do[es]."  While the Veteran may at times have difficulties establishing and maintaining effective relationships, he has not demonstrated an inability to do so.  In addition, the Veteran reported doing most of the household work, maintaining his own finances, and going to weekly meetings at The Vet Center, which demonstrates an ability to function independently.  Finally, his treatment providers have consistently reported the Veteran presents as alert and oriented, with normal speech and logical and goal oriented thought process.

The Board acknowledges that the Veteran has intermittently reported suicidal ideations.  In contrast, the Veteran has denied suicidal ideation to each of the VA examiners in May 2013 and November 2014.  With few exceptions, he has denied suicidal ideation over various VA treatment notes from 2011 through 2016.  

Nevertheless, suicidal ideation as a symptom is more commonly associated with a 70 percent rating in the general rating formula for mental disorders.  However, the evidence does not show obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating.  The Board acknowledges that the Veteran in March 2016 reported symptoms almost exactly mirroring those listed immediately above.  However, their presence is not born out by the competent medical evidence of record.  Specifically, contemporaneous and subsequent VA treatment records are completely silent for such symptoms and the Veteran denied having suicidal ideation thereafter.  The absence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other symptoms of similar severity, frequency, and duration.  Therefore, the presence of suicidal ideation alone does not rise to the level of severity of the symptomatology required for a 70 percent rating, i.e. occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). While the evidence does suggest that the Veteran has potentially severe social impairment, he has not shown symptomatology of deficiencies in most areas, particularly, work, judgment, thinking or mood such that his symptoms equate to the severity, frequency and duration of near continuous panic or depression, impaired impulse control, obsessional rituals or spatial disorientation.  Therefore, the evidence of record simply does not support symptoms of such frequency, severity or duration to warrant a 70 percent disability rating for PTSD for the appeal period.  38 C.F.R. 4.130, Diagnostic Code 9411.

The Board also notes that the GAF scores of record ranged from 48 to 65.  Although not dispositive of the evaluation issue, considered in light of the actual symptoms of the Veteran's disability, the GAF scores support a finding that the Veteran's PTSD is moderately disabling.  This finding is also consistent with a 50 percent disability rating for PTSD.  

In addition, the Board notes that in accordance with Fenderson, supra, staged ratings have been considered, but because there is no indication the Veteran's disability was more disabling than warranted by the 50 percent rating assigned at any point during the claim period, a staged rating is not warranted.  

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  The symptoms of his disability, including the severity, frequency, and duration, have been accurately reflected by the schedular criteria.  As indicated, the symptoms listed in the general rating formula for mental disorders are not inclusive of all symptoms that a Veteran might manifest, and are not intended to constitute an exhaustive list.  Without sufficient evidence demonstrating that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating.  See Thun, 22 Vet. App. at 115-16 (2008).  

For all the forgoing reasons, the Board finds that the Veteran's service-connected PTSD does not warrant an initial disability rating in excess of 50 percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  This is so for the entirety of the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 50 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, an initial disability rating in excess of 50 percent disabling is denied.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied.


REMAND

The Veteran also asserts entitlement to a TDIU due to his service-connected disabilities.  He is currently service connected for PTSD (50 percent disabling), tinnitus (10 percent disabling), and bilateral hearing loss (0 percent disabling).  

A TDIU may be assigned to a Veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  Alternatively, if a Veteran is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in §4.16(a), the rating authority should refer the matter to the director of the Compensation Services for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; rather, the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Further, the question is not whether the Veteran can find employment, but "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

In the November 2014 VA examination for his PTSD, the examiner specifically recommended that the Veteran not work in an environment where there is loud noise or there are too many people.  However, in a September 2009 VA examination for the Veteran's service-connected tinnitus and bilateral hearing loss, the examiner found that the Veteran's hearing conditions had significant effects on his occupational activities because of his impaired ability to hear.

Essentially, the Veteran has hearing difficulty, but it has been recommended that he avoid working in a noisy environment due to his service-connected PTSD.  It would appear that the Veteran would experience difficulty working in loud or quiet work environments due to his service-connected disabilities.  The question still remains as to whether he is unable to pursue substantially gainful occupation as a result of the combined effect of his service-connected disabilities.  Given the above facts, the Board finds that the issue of entitlement to TDIU should be referred to the Director of the Compensation Services for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to a TDIU to the Chief Benefits Director or the Director of Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to May 2, 2011.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. §4.16(b).

2.  Readjudicate the issue remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


